DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 02/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other region" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination this will be understood to be “an other region”.

For purposes of examination, this final portion will be understood to read as: “if less than 100% then-“. Thus the remaining portion is only a limitation when less than 100% of the temperature profile is uniform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2009/0080472) in view of Gapontsev et al. (US 2014/0286362).
With respect to claim 1, Yao teaches an optical fiber for a fiber laser (fig.1) including a core to which a rare-earth element is added (fig.1 #2), a first cladding formed around the core, and a second cladding formed around the first cladding (fig.1 #3, double clad [0078]), in which excitation light is guided from at least one end of the first cladding to excite the rare-earth element to output a laser oscillation light (fig.1/7, [0078]), wherein an addition concentration of the rare-earth element to the core is different in a longitudinal direction of the optical fiber for a fiber laser ([0075]), and a core diameter is constant in the longitudinal direction of the optical fiber for a fiber laser ([0070]). Yao further seems to imply the desired case of a constant numerical aperture in the longitudinal direction via the teachings of common sizing ([0070]) and mode field diameter ([0072]) but does not precisely specify a numerical aperture of the optical fiber for a fiber laser are constant in the longitudinal direction.  Gapontsev teaches a fiber for a fiber laser (title) wherein the importance of a constant numerical aperture through a changing fiber is taught ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the fiber of Yao to make use of a constant numerical aperture along the longitudinal direction as Gapontsev has taught such a constant numerical aperture reduces pump light loss (Gapontsev, [0032]).
With respect to claim 2, Yao teaches the addition concentration of the rare-earth element to the core in a region closer to the end that guides the excitation light in the longitudinal direction of the optical fiber for a fiber laser is lower than that in the other region (fig.1, [0075]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Gapontsev in view of Hoover et al. (US 2014/0212102).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Gapontsev in view of Tateda et al. (US 5303318)
With respect to claim 4, Yao and Gapontsev teach the device outlined above, but do not teach a numerical aperture adjustment element that changes a refractive index of the first cladding is added to the first cladding so that a numerical aperture of the optical fiber for a fiber laser is maintained to be constant in the longitudinal direction of the optical fiber for a fiber laser with respect to change in a numerical aperture of the optical fiber for a fiber laser occurring due to change in a refractive index of the core due to change in the addition concentration of the rare-earth element to the core. Tateda teaches a fiber usable with lasers/amplifiers (col.1 lines 25-30) and further that longitudinal dopant changes in the core which affect the refractive index can be offset by longitudinal dopant changes in the cladding (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an offsetting dopant in the clad of the fiber of Yao and Gapontsev in order .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Gapontsev in view of Kliner (US 10069271).
With respect to claim 5, Yao and Gapontsev teach the device outlined above, including a fiber laser comprising: the optical fiber for a fiber laser according to claim 1 (fig.7); a plurality of light sources (fig.7 #74s) that emit excitation light guided to the first cladding of the optical fiber ([0078]) for a laser via a fiber bundle (fig.7 #76). Yao does not specify the bundle is a tapered fiber bundle. Kliner teaches a fiber laser (fig.2) with multiple pump sources coupled with a tapered bundle (fig.3a, col.8 lines 15-20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a tapered fiber bundle as demonstrated by Kliner in the device of Yao and Gapontsev in order to efficiently and compactly couple the pumping sources to the active fiber.
With respect to claim 6, Yao, as modified, teaches the device outlined above, and further that an addition concentration distribution of the rare-earth element is controlled in the longitudinal direction of the optical fiber for a fiber laser so that the temperature of the optical fiber for a fiber laser during rated optical output or maximum optical output is nearly uniform, in the longitudinal direction of the optical fiber for a fiber laser (fig.4b). Yao does not specify completely uniform operation. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the nearly uniform temperature profile of Yao to be completely uniform as a matter of optimizing the doping distribution of Yao as Yao has directly stated the doping profile to be a result affective variable influencing the temperature distribution (abstract, see MPEP 2144.05 II A/B) and would allow for uniform cooling operations.

With respect to claim 10, Yao and Gapontsev teach the device outlined above, but do not teach a plurality of fiber lasers and a beam combiner that combines laser outputs emitted from the plurality of fiber lasers to one optical fiber. Kliner further teaches plural fiber lasers connected at the outputs using a beam combiner (fig.14). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple fiber lasers combined with a beam combiner as demonstrated by Kliner in the system of Yao in order to produce a single output of higher power.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Kliner and Gapontsev in view of Masanao et al. (JP 2017-809967, Applicant submitted prior art).
With respect to claim 8, Yao, as modified, teaches the device outlined above, but does not teach at least a portion of the optical fiber for a fiber laser is provided on an inner side of a groove formed in a cooling plate formed of a thermoconductive member, the groove being deeper than at least an outer 
With respect to claim 9, Yao, as modified by Masanao, further teaches the optical fiber for a fiber laser has a portion in which fibers cross each other (Masanao, fig.2/3 #60 over #62), and the cooling plate is configured such that, in the portion in which the optical fibers for a fiber laser cross each other, a depth of the grooves in 'which one of the crossing optical fibers for a fiber laser are provided is different from a depth of the groove in which the other crossing optical fibers for a fiber laser are provided so that the crossing optical fibers for a fiber laser do not make contact with each other OR such that a bridge formed of a thermoconductive member is provided to extend over the groove in which one of the crossing optical fibers for a fiber laser are provided and the other crossing optical fibers for a fiber laser are provided on the bridge (fig.3 #73 is a bridging device, [0040-42] heat conducted to chiller via bridge).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2007/0053400 teaches a fiber laser device similar to that of Yao outlined above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828